PER CURIAM.
Based upon a review of the record on appeal and a confession of error by the State, we hold that it was error for the trial court to sentence the defendant, a juvenile, as an adult without entering a specific written finding of fact and reasons for the decision to impose adult sanctions as required by section 39.059(7)(d), Florida Statutes (Supp.1990). See Stanley v. State, 582 So.2d 140 (Fla. 5th DCA 1991); Stickles v. State, 579 So.2d 878 (Fla. 2d DCA 1991); Tighe v. State, 571 So.2d 83 (Fla. 5th DCA 1990).
Accordingly, we vacate the sentence imposed and remand this case for resentenc-ing. Upon remand if the basis for the required findings are present and the trial court complies with section 39.059(7)(d), it may again impose adult sanctions.